—In an action to recover payment for goods sold and delivered in the amount of $28,819.88, plaintiff appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated May 24, 1984, which granted defendants’ motion to vacate a default judgment upon condition that defendants’ attorney pay to plaintiff’s attorney the sum of $350.
Order modified, as a matter of discretion, by providing that as a further condition of the vacatur, the judgment shall stand as security pending the disposition of the action. As so modified, order affirmed, without costs or disbursements.
Special Term did not abuse its discretion in granting defendants’ motion to open the default judgment entered against them. However, under the circumstances herein, we find that the judgment should stand as security pending the disposition of the action (see, e.g., Rooney Pace, Inc. v Braverman, 74 AD2d 555). Niehoff, J. P., Lawrence, Fiber and Hooper, JJ., concur.